Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2021.

Applicant’s election without traverse of claims 1-4, 6, 7, 9-13 and 16-20 in the reply filed on 02/08/2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “123” and "148" have both been used to designate "Fork link

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 
Specification

The disclosure is objected to because of the following informalities:
Pg. 9, paragraph 60, line 2-3 “return spring 126”. Pg. 14,paragraph 75, line 6, “main spring 126”. Two parts share same label
Pg. 9, paragraph 60, line 2-3 “return spring 126”. Pg. 13, paragraph 73, line 1, “return spring 129”. Pg. 37, paragraph 155, line 6 “return spring 153” Three labels share same part
Appropriate correction is required.

Claim Objections

Claim 7 and 10 are objected to because of the following informalities:
Claim 7, line 7, the examiner interprets “the control member” to be “a control member”
Claim 10, line 5, the examiner interprets “the control member” to be “a control member”

    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17, line 3 recites the limitation “a greater degree” however the specification does not set forth a standard for understanding the requisite degree of the term.

The term "a greater degree" in claim 17 is a relative term which renders the claim indefinite.  The term "a greater degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant did not provide a clear standard or procedure that would clarify how to correctly measure “Resist relative movement” and to compare “resist relative movement …. In the first direction” to the resistance in relative movement “In the second direction”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6-7, 9-10, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michael D. Coleman et al. (US 20160115719 A1) hereinafter Coleman, further in view of; George Z. Zawadzki (US 3767238 A) hereinafter Zawadzki, and Ching Tien Lin (US 20120032455 A1) hereinafter Lin

Regarding Claim 1, Coleman teaches
An exit device (100), comprising: 
a mounting assembly (106) configured for mounting to a face of a door (102) the mounting assembly including a channel member (122) extending along a longitudinal axis (Fig. 1-3, the mounting assembly 106 includes but not limited to 122, 126, 140, 114);
(104, 130a,and 130b collectively)  mounted to the mounting assembly for movement between a deactuated condition and an actuated condition (Fig. 2-3, 5-6, and 8; pg. 2, paragraph 20; pg. 3, paragraph 26-29 ; compressing the push bar 104 towards the baseplate 126 from a deactueted condition to and actuated condition causes the bell cranks 130a and 130b to pivot from a first uncompressed position to a second compressed position);

a latch control assembly (150a and 150b collectively) mounted to the mounting assembly for movement between a deactuated state and an actuated state (Fig. 6-8 and pg. 3, paragraph 26-28; pushing the bell cranks 130a and 130b from a first uncompressed into a second compressed position activates the control linkages 150a and 150b to move from a deactuated state into an actuated state);

the latch control assembly (control linkages 150a and 150b) including a control component (150a) having a deactuated position (deactuted position of 150a) and an actuated position (actuated position of 150a), wherein the deactuated state of the latch control assembly includes the deactuated position of the control component, and wherein the actuated state of the latch control assembly includes the actuated position of the control component (figs. 6 and 8; pg. 3, paragraphs 26-28; the deactuated state and actuated state of the control linkages 150a and 150b include a deactuated and an actuated position of control element 150a respectively);

Coleman teaches move the latch control assembly from the deactuated state to the actuated state in response to movement of the drive assembly from the deactuated condition to the actuated condition actuated state. Coleman is silent on a lost motion connection operably connecting the drive assembly and the latch control assembly, wherein the lost motion connection is configured to move the latch control assembly from the deactuated state to the actuated state in response to movement of the drive assembly from the deactuated condition to the actuated condition, and wherein the lost motion connection is configured to permit the latch control assembly to move between the actuated state and the deactuated state when the drive assembly is in the deactuated condition;

Zawadzki teaches a lost motion connection (fig. 1a; part 115; column 6, line 10-15) operably connecting the drive assembly (18, 86, 88 184, 186, and 198 collectedly) and the latch control assembly (114, 62, 66 and 70 collectively) , wherein the lost motion connection (115) is configured to move the latch control assembly from the deactuated state to the actuated state in response to movement of the drive assembly from the deactuated condition to the actuated condition (col. 4, line 6-24; col. 6, line 24-31), and wherein the lost motion connection is configured to permit the latch control assembly to move between the actuated state and the deactuated state when the drive assembly is in the deactuated condition (col. 4, line 32-41; column 5, line 1-11)
Coleman as modified above teaches a latchbolt mechanism (118) operably coupled with the latch control assembly (control linkages 150a and 150b) such that (figs. 4, 5-6, and 8; paragraphs 18, 21, 26-28; activation of the control linkages 150a and 150b from a deactuated into an actuated state displaces connection link 152 of the latch mechanism 118 to move the latch 120 from a locked to an unlocked position); and

While Coleman as modified above teaches a fluid damper (146) comprising a first member (170) and a second member (132) movably mounted to the first member (Fig. 5-10; pg. 2, paragraph 23, line 1-6; paragraph 24, line 1-7; pg. 3, paragraph 29, line 27-44; pg. 4, paragraph 29, line 1-3). Coleman as modified above is silent on wherein the first member and the second member are movable relative to one another in a first direction and an opposite second direction, and wherein the fluid damper is configured to resist relative movement of the first member and the second member in the first direction; and

Lin teaches wherein the first member and the second member are movable relative to one another in a first direction (pg. 2, paragraph 25, line 8-10; paragraph 28, line 6-19) and an opposite second direction (pg. 2, paragraph 26 line 11-16; paragraph 27, line 9-14) and wherein the fluid damper is configured to resist relative movement of the first member and the second member in the first direction (figs.1-2 and 8-9; pg. 2, paragraph 28, line 6-19); and

 Coleman as modified above teaches wherein the fluid damper (146) is mounted adjacent the control component (150a) such that the control component engages the fluid damper (figs.6- 7, paragraph 21, line 8-15; paragraph 22; spring damper element 146 is adjacent to control element 150a which are connected to each other by a mechanical fastener through orifices 162a and 166). Coleman as modified above is silent on and causes relative movement of the first member and the second member in the first direction

Lin teaches and causes relative movement of the first member and the second member in the first direction (pg. 2, paragraph 25, line 8-10; paragraph 28)

While Coleman as modified above teaches as the control component moves from the actuated position to the deactuated position (figs. 6 and 8; pg. 3, paragraphs 26-28; the deactuated state and actuated state of the control linkages 150a and 150b include a deactuated and an actuated position of control element 150a respectively). Coleman as mdofied above is silent on thereby causing the fluid damper to resist movement of the control component toward the deactuated position such that a deactuating speed of the latch control assembly is reduced.  

Lin teaches thereby causing the fluid damper to resist movement of the control component toward the deactuated position such that a deactuating speed of the latch control assembly is reduced (figs. 8-9; pg. 2, paragraph 26, line 11-16; paragraph 27).
 Coleman by including a lost motion connection operably connecting the drive assembly and the latch control assembly, wherein the lost motion connection is configured to move the latch control assembly from the deactuated state to the actuated state in response to movement of the drive assembly from the deactuated condition to the actuated condition, and wherein the lost motion connection is configured to permit the latch control assembly to move between the actuated state and the deactuated state when the drive assembly is in the deactuated condition as disclosed by Zawadzki because retracting the latch bolt without changing the position of the actuator element opens the opportunity to remote-dog the latch bolt in its retracted position which is a desirable security feature.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified by including “wherein the first member and the second member are movable relative to one another in a first direction and an opposite second direction, and wherein the fluid damper is configured to resist relative movement of the first member and the second member in the first direction;” and “and causes relative movement of the first member and the second member in the first direction” and “thereby causing the fluid damper to resist movement of the control component toward the deactuated position such that a deactuating speed of the latch control assembly is reduced” as disclosed by Lin because these features would slow down the associated moving components, reduce mechanical aging, and damps the undesired noise.

Regarding claim 2, 
While Coleman as modified above teaches the exit device (100) of claim 1, wherein the first member is a body portion (170); wherein the second member is a plunger (132); Coleman as modified above is silent on wherein relative movement of the first member and the second member in the first direction comprises depression of the plunger; and wherein relative movement of the first member and the second member in the second direction comprises projection of the plunger.
Lin teaches wherein relative movement of the first member and the second member in the first direction comprises depression of the plunger (figs.1-2 and 8-9; pg. 2, paragraph 28, line 6-19); and wherein relative movement of the first member and the second member in the second direction comprises projection of the plunger (figs. 1-2 and 6-7; pg. 2, paragraph 25, line 8-18; paragraph 27 line 9-15;);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by wherein relative movement of the first member and the second member in the first direction comprises depression of the plunger; and wherein relative movement of the first member and the second member in the second direction comprises projection of the plunger as disclosed by Lin because the damper is a known method used to buffer and cushion the generated noise and to selectively control the speed of the activated mechanical components in accordance to the dampers’ compressed or extended  state. 

Regarding claim 4, Coleman as modified above teaches,
 The exit device (100) of claim 1, further comprising a damper assembly (128) including the fluid damper (146), the damper assembly further comprising: 
a housing bracket (168b) mounted to the mounting assembly (106), wherein the fluid damper is mounted to the housing bracket; and 
an interface member (168a) mounted to the control component (150a), wherein the control component is configured to engage the fluid damper via the interface member (pg.2, paragraph 21, line 16-26; paragraph 22, line 1-18).

Regarding claim 6, Coleman as modified above teaches,
The exit device (100) of claim 4, wherein the fluid damper (146) is a linear damper (as shown in figs. 5-10); 
wherein the first member is a body portion (170);
wherein the second member is a plunger (132) movably mounted to the body portion; and 
wherein the interface member includes a stop wall operable to engage the fluid damper [As shown in the annotated figures of figs 5 and 7 below; the interface member 168a includes a front face (shaded) that is used as a stop wall].

    PNG
    media_image1.png
    1303
    1142
    media_image1.png
    Greyscale

Regarding claim 7,  
The exit device of claim 1, further comprising a remote latching assembly including the latchbolt mechanism; wherein the latch control assembly comprises a longitudinally-and a rigid rod extending between and connecting the connector link and the latchbolt mechanism; and wherein the control member is the rigid rod.

While Coleman as modified above teaches the exit device (100) of claim 1 and “wherein the latch control assembly comprises a longitudinally-moving control link (152), a laterally-moving connector link (as shown in the annotated figure of fig. 4 below; connector link 146), a pivot crank (as shown in the annotated figure of fig. 4 below; pivot crank 147) correlating longitudinal movement of the control link with lateral movement of the connector link,”

Colman as modified above does not teach “further comprising a remote latching assembly including the latchbolt mechanism” and “and a rigid rod extending between and connecting the connector link and the latchbolt mechanism; and wherein the control member is the rigid rod.”

Zawadzki teaches “further comprising a remote latching assembly including the latchbolt mechanism” and “and a rigid rod extending between and connecting the connector link and the latchbolt mechanism; and wherein the control member is the rigid rod.” (figs. 6-8; col. 2, line 7-25; col. 7, line 9-68; col. 8, line 1-9; a vertical remote latching system made of 240, 242, 244 and 246 that is integrated to the bush bar mechanism via rod 266, the rigid rods 244 and 246 both are control members used to activate latch bolts 240 and 242).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by “further comprising a remote latching assembly including the latchbolt mechanism” ”and “and a rigid rod extending between and connecting the connector link and the latchbolt mechanism; and wherein the control member is the rigid rod” as disclosed by because Zawadzki because vertical remote latch systems provide for increased security and can be used for a single and double door system that open independently of each other.

    PNG
    media_image2.png
    782
    1277
    media_image2.png
    Greyscale

Regarding claim 9, Coleman as modified above teaches
 	The exit device (100) of claim 7, wherein the fluid damper (146) is a linear damper (as shown in figs. 5-10);
(170); 
wherein the second member is a plunger (132) movably mounted to the body portion (Fig. 5-10; pg. 2, paragraph 23, line 1-6; paragraph 24, line 1-7; pg. 3, paragraph 29, line 27-44;  pg. 4, paragraph 29, line 1-3); 
wherein a stop member  (174) is mounted to one of the rigid rod (rigid rods 244 and 246) or the mounting assembly (106); and
wherein the stop member (174) is configured to engage the linear damper (146) as the rigid rod (rigid rods 244 and 246) moves from the actuated position to the deactuated position.

Regarding claim 10, Coleman as modified above teaches

The exit device (100) of claim 1, wherein the latch control assembly comprises a longitudinally-moving control link (152), a laterally-moving connector link (as shown in the annotated figure of fig. 4 above; connector link 146), and a pivot crank (as shown in the annotated figure of fig. 4 above; pivot crank 147) correlating longitudinal movement of the control link with lateral movement of the connector link; and 
wherein the control member is one of the control link or the connector link.

Regarding claim 17, 
While Coleman as modified above teaches the exit device (100) of claim 1, wherein the fluid damper (146). Coleman as modified above does not teach is a one-

Lin teaches is a one-way damper (Pg. 2, paragraph 26, line 1-11) configured to resist relative movement of the first member and the second member in the first direction to a greater degree than the one-way damper resists relative movement of the first member and the second member in the second direction (figs. 1-2 and 5-9; Pg. 2, paragraph 26, line 1-11; paragraph 27, line 9-14; paragraph 28, line 10-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by including a one-way damper configured to resist relative movement of the first member and the second member in the first direction to a greater degree than the one-way damper resists relative movement of the first member and the second member in the second direction as disclosed by Lin because the noise and sound levels generated by various components of this exit device would be within the industrial standards.

Regarding claim 19, 
While Coleman as modified above teaches the exit device (100) of claim 1, wherein the fluid damper (146). Coleman as modified above does not teach is configured to reduce the deactuating speed of the latch control assembly irrespective of the actuated/deactuated condition of the drive assembly.
Lin teaches is configured to reduce the deactuating speed of the latch control assembly (21, 20, and 25 collectively) irrespective of the actuated/deactuated condition [fig. 1-2 and 4-9; pg. paragraph 28-29] of the drive assembly (11, 12, 23, 24, and 36 collectively)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by including is configured to reduce the deactuating speed of the latch control assembly irrespective of the actuated/deactuated condition of the drive assembly as disclosed by Lin because the mechanical wear and generated noise levels are continuously reduced irrespective of the movement of the drive assembly due to the combined function of the check valve and peripheral gap in the hydraulic damper.

Regarding claim 20, 
Coleman as modified above teaches the exit device (100) of claim 1, wherein the fluid damper (146) is configured to not resist movement of the control component (150a) toward the actuated position such that an actuating speed of the latch control assembly (150a and 150b collectively) is not materially altered (pg. 3, paragraph 28, line 10-15 and 18-30).



3 is rejected under 35 U.S.C. 103 as being unpatentable over Michael D. Coleman et al. (US 20160115719 A1) hereinafter Coleman, George Z. Zawadzki (US 3767238 A) hereinafter Zawadzki,  and Ching Tien Lin (US 20120032455 A1) hereinafter Lin, further in view of Masayuki Nishiyama et al. (US 7216402 B2) hereinafter Nishiyama

Regarding claim 3, 
While Coleman as modified above teaches the exit device (100) of claim 2, wherein the fluid damper (146). Coleman as modified above does not teach further comprises an elastomeric bumper configured to dampen vibrations resulting from impact between the control component and the fluid damper.
Nishiyama teaches further comprises an elastomeric bumper (12) configured to dampen vibrations resulting from impact between the control component and the fluid damper (fig. 4-7, column 3, line 34-38, column 5, line 47-55).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by further comprises an elastomeric bumper (12) configured to dampen vibrations resulting from impact between the control component and the fluid damper as disclosed by Nishiyama because the elastomeric bumper acts as a rubber cushion that reduces mechanical wear and operational noise generated by the abutting mechanical components making the exit device suitable for low-noise environments.
s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Michael D. Coleman et al. (US 20160115719 A1) hereinafter Coleman, George Z. Zawadzki (US 3767238 A) hereinafter Zawadzki, and Ching Tien Lin (US 20120032455 A1) hereinafter Lin, further in view of Paul D. Fleming (US 5290077 A) hereinafter Fleming

Regarding claim 11, 
The exit device of claim 10, further comprising a housing bracket defining a channel and a mount; wherein the housing bracket is formed of a non-metal material; wherein the housing bracket is mounted to the mounting assembly such that the connector link slides within the channel; and wherein the fluid damper is mounted to the mount such that the damper engages the connector link as the connector link moves from the actuated position to the deactuated position.

While Coleman as modified above teaches the exit device (100) of claim 10,  further comprising a housing bracket defining a channel and a mount (as shown in the annotated figure of fig 4 above); wherein the housing bracket is mounted to the mounting assembly such that the connector link slides within the channel (fig. 1-3, and the annotated figures of figs 5 and 7 above; the housing bracket is mounted to the latch assembly 118 and to the baseplate 126 / mounting assembly via two bolts at the base plates’ first end 136); and wherein the fluid damper is mounted to the mount (pg. 2, paragraph 21, line 27-32; damper 146 engages the latch assembly via  the mount / mounting orifice 164 ),  such that the damper engages the (as shown in fig.2 and the annotated figure of fig 4-5 and 7 above; the fluid damper as modified above is connected to and engages the latch assembly 118, the control link is integrated into the latch assembly 118 and moves along with the latch 120). Coleman does not teach wherein the housing bracket is formed of a non-metal material. 

Fleming teaches wherein the housing bracket is formed of a non-metal material (col. 6, line 57-68; col. 7, line 1-9)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by including wherein the housing bracket is formed of a non-metal material as disclosed by Fleming because using non-metal material suppresses the operational noise generated by the associated moving mechanical components, reduce weight, and cuts cost. 

Regarding claim 12, 
Coleman teaches the exit device of claim 11, further comprising a stop member (as shown in the annotated figure of fig. 4 above) mounted to the connector link; and wherein the damper is configured to engage the connector link via the stop member (as shown in the annotated figures of fig. 4-5 and 7 above, the damper is connected to the housing bracket and connector link via the mounting orifice / mount and rod 152 and engages the connector link via the stop member).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Michael D. Coleman et al. (US 20160115719 A1) hereinafter Coleman, George Z. Zawadzki (US 3767238 A) hereinafter Zawadzki,  and Ching Tien Lin (US 20120032455 A1) hereinafter Lin, further in view of Jacobs Gary R et al. (GB-2214556-A) hereinafter Jacobs

Regarding claim 13, 
While Coleman as modified above teaches the exit device (100) of claim 1. Coleman as modified above does not teach wherein the fluid damper (146) is configured to resist movement of the control component (150a) from the actuated position toward the deactuated position without resisting movement of the control component (150a) from the deactuated position toward the actuated position.

Jacobs teaches wherein the fluid damper is configured to resist movement of the control component from the actuated position toward the deactuated position (pg. 3, line 16-28; pg. 5, line 6-11; Fig.2, flapper valve 28 is closed in direction A) without resisting movement of the control component from the deactuated position toward the actuated position (pg. 3, line 16-18, Fig. 2, flapper valve 28 is open in direction B).

 Coleman as modified above by including wherein the fluid damper is configured to resist movement of the control component from the actuated position toward the deactuated position without resisting movement of the control component from the deactuated position toward the actuated position as disclosed by Jacobs because the hydraulic shock absorber cushions the impact, reduces mechanical wear, and suppresses the noise generated by the associated mechanical components. 

Regarding claim 16, Coleman as modified above teaches
The exit device (100) of claim 13, wherein the fluid damper is engaged with the control component (150a) for unidirectional transmission of pushing forces (pg. 3, paragraph 29).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Michael D. Coleman et al. (US 20160115719 A1) hereinafter Coleman, George Z. Zawadzki (US 3767238 A) hereinafter Zawadzki,  Ching Tien Lin (US 20120032455 A1) hereinafter Lin, further in view of Bhargav Yalamati et al.  (US 20180148955 A1) hereinafter Yalamati

Regarding claim 18, Coleman as modified above teaches
While Coleman as modified above teaches the exit device (100) of claim 1. Coleman as modified above does not teach further comprising a second fluid damper , (106) and the drive assembly (104, 130a,and 130b collectively)  and is configured to slow movement of the drive assembly from the actuated condition to the deactuated condition.

Yalamati teaches further comprising a second fluid damper (page 1, paragraph 9, line 18-24 continued pg. 2, paragraph 9, line 25-27), wherein the second fluid damper is engaged between the mounting assembly and the drive assembly and is configured to slow movement of the drive assembly from the actuated condition to the deactuated condition (pg. 1, paragraph 8, line 11-23; pg.3, paragraph 8). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Coleman as modified above by including further comprising a second fluid damper, wherein the second fluid damper is engaged between the mounting assembly and the drive assembly and is configured to slow movement of the drive assembly from the actuated condition to the deactuated condition as disclosed by Yalamati because having a second fluid dampener improves vibration absorption, reduces mechanical wear, promotes latch security, and reduces operational noise.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Arlinghaus et al. (US 20150184426 A1) teaches of a push bar-type exit device with an electrical actuator and a damping mechanism. The invention reduces undesired operational noise levels and improves on the electromechanical actuation of the exit device by addressing the stalling of the motor and the detrimental effect of poorly calibrated mechanism.
Heid (US 4796931 A) teaches of an exit device of the touch bar type which is adapted to accommodate different backset distances for the trim on the outside of the door. Due to nowadays architectural requirements, the outside door trim is required to be at different location measured from the door edge and depending on the stile and width of the door. The invention solves the problem by providing adjustment ability to alternate backsets, using this invention enables the installer to  quickly see and calibrate the cam into a proper backset and therefore align the cam with the operator.
Morstatt et al. (US 20140109479 A1) teaches an exit device with a controller to control the retracting mechanism of the built in dogging system. The exit device includes a dogging mechanism, an electromagnetic latch retractor, a rigid slide, a torsion spring, a housing, a latch bolt, and a solenoid plunger. This invention provides for the sufficient power needed to energize the solenoid to hold the dogging lever in place during heavy usage times of the day (at the start and close of a work shift) which effectively reduces the mechanical wear of the exit device components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675